DETAILED ACTION

Election/Restrictions
Amended claims 10-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The ability to be selectively stackable in a nested fashion is a feature not previously claimed and would require a new search.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 10-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho (U.S. Patent Application Publication 2009/0308304).
Ho discloses a traffic director having a base (43 and at lead lines 41, Figure 2, for example) with a plurality of sides (10A, 10B, 10C) extending upwardly there from.  The proximal ends of the sides are disposed adjacent to the base and distal ends are separate and disconnected from one another (Figure 1, for example).  There are flexion points (Figures 3A-4C, for example) and an indicator (31, 32) disposed on the sides.
At least Figure 3A meets the recitation of a notch or a channel.
Regarding claim 7, each side includes an aperture.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ho, as applied above.
Regarding claim 4, note there is no scope regarding the angle.  Ho is designed to be placed on a road and would naturally be shorter than a height of an approaching vehicle.  It would have been obvious to one of ordinary skill at the time of the invention to have used an angle toward the central axis in order to obtain a reflection that was angled slightly upward; thereby being more clearly seen by an oncoming driver.
Regarding claim 5, it would have been obvious to one of ordinary skill at the time of the invention to have used any relative dimensions suitable for an intended purpose.  Relative dimensions are not a patentably distinguishing feature.
Ho discloses 3 sides; however, it is known to have 4 way intersections on roads.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Ho with four side in order to optimally signal in four directions simultaneously.  This is a simple addition of an existing part which would result in a configuration as claimed.
Ho broadly meets the recitation of a “directional indicator.”  Further, it would have been obvious to one of ordinary skill at the time of the invention to have placed any known directional indicator on Ho in order to convey information as desired, including an arrow or stop sign, since this is a common safety measure in roadway marking devices.

Response to Arguments
Applicant's arguments filed 18 February 2022 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671